              Case 2:20-mj-00849 Document 1 Filed on 03/07/20 in TXSD Page 1 of 4

                                                                                                            United States Courts
                                                                                                          Southern District of Texas
                                                                                                                  FILED
                                      UNITED STATES DISTRICT COURT
                                                                                                              MAR      7 2020
                                        SOUTHERN DISTRICT OF TEXAS
                                                                                                       David J. Bradley, Clerk of Court
                   UNITED STATES OF AMERICA
                                Vs .                                                    CRIMINAL COMPLAINT
                      Krystal Marie Chapman
                       Armando Alonzo Jr.
                                                                                        Case Number: 2:20-MJ-849



       I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about                  March 6, 2020      in      Kenedy         County, in the
                                                                      (Date)

Southern District of Texas, defendant,                    Krystal Marie Chapman
                                                          Armando Alonzo Jr.



each aiding, abetting and assisting one another, did knowingly or in a reckless disregard of the fact that an alien had
come to, entered , or remained in the United States in violation of law, transport, or move or attempt to transport or
move such alien within the United States by means of transportation or otherwise, in furtherance of such violation of
law


in violation of Title          8     · United States Code, Sectior,(s)               •. · 1324
                            --------
I furth~r state that I am a(n)    Border Patrol Agent        ·. and that t_
                                                                          his complaint is based on the
                                                          •official Title
following facts:

                    See Attached Affidavit of U.S. Border Patrol Agent            James Jewell


Continued on the attached sheet and made a part of this complaint:




Submitted by reliable electronic means, sworn to, signature
attested telephonically per Fed.R.Crim.P.4.1, and probable cause                             Printed Name of Complainant
found on the:

                            March 7, 2020                                         at             Corpus Christi, Texas
                                   Date                                                               City and State




             Jason B. Libby U.S. Magistrate Judge
                     Name and Title of Judicial Officer
     Case 2:20-mj-00849 Document 1 Filed on 03/07/20 in TXSD Page 2 of 4




                                          AFFIDAVIT
The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

FACTS/DETAILS:

On March 6, 2020, at approximately 6:25 a.m., a black Mazda 3 approached the primary
inspection lane of the Sarita checkpoint for an immigration inspection of its occupants. When
the vehicle came to a stop at the primary lane, the primary agent asked the driver, later identified
as Krystal Marie CHAPMAN, if she was a United States citizen. CHAPMAN stated that she
was. The front passenger, later identified as Armando ALONZO Jr., also stated he was a United
States citizen. The agent then asked the rear passenger, later identified as Veronica ALEMAN-
Lopez, if she was a United States citizen. ALEMAN replied in broken English, "Yes, U.S.
citizen." The agent noticed how ALEMAN seemed nervous and avoided making eye contact
with him when she spoke. The agent then asked ALEMAN where she was born and what city
she lived in. ALEMAN then replied, "Yes, Corpus." When asked what her address was,
ALEMAN answered, "Mission, McAllen, and Edinburg." At that point, the agent was unsatisfied
with ALE.MAN' s responses in regards to the questions concerning her immigration status. The
vehicle was then sent to the secondary inspection area. Once there, ALEMAN admitted to            ·
Border Patrol Agents she was an illegal alien from Mexico.

At that time, CHAPMAN and ALONZO were placed under arrest for alien smuggling and .
ALEMAN W;lS placed under arrest f~r being illegally present within the United States. All of the
subjects were then escorted inside the immigration checkpoint where they were read their
Miranda Rights in the language of their preference. All subjects signed stating they understood
their rights and were willing to make a statement without a lawyer present.

PRINCIPAL STATEMENT: (Krystal Marie CHAPMAN)

CHAPMAN stated her common-law husband ALONZO told her they were going to Corpus
Christi, Texas to try and find a car. CHAPMAN stated ALONZO's father had called in the
morning to ask ALONZO if they would give a ride to a female friend (ALEMAN). CHAPMAN
cla~med her father-in-law arrived at her house earlier today (March 6, 2020) in a car with
ALEMAN. CHAPMAN stated they were going in a car lent to them by a friend of the father-in-
law. CHAPMAN stated once she and her husband were in the car with ALEMAN, she asked
ALEMAN where she was going. CHAPMAN stated ALEMAN did not speak English well, but
told her she was going to visit her sister in Corpus Christi. CHAPMAN stated since she does not
speak Spanish, she did not make any further communication with ALEMAN.




                                                                                         Page 1 of 3
      Case 2:20-mj-00849 Document 1 Filed on 03/07/20 in TXSD Page 3 of 4




 PRINCIPAL STATEMENT: (Armando ALONZO Jr.)

 ALONZO stated he had received a call the night before (March 5, 2020) from a friend asking
 him to cross a female (ALEMAN) through the checkpoint. ALONZO had been told he would be
 paid with a vehicle. ALONZO stated he did not know at the time if ALEMAN was illegal, but
 he assumed she was. ALONZO stated on today' s date (March 6, 2020) his friend arrived in the
 black Mazda 3 to pick him up. ALONZO stated he woke up his wife CHAPMAN to drive for
 him because she was white and a better driver. ALONZO said he and his wife got in the car with
 his friend and drove to the friend's house to pick up ALEMAN.

 ALONZO stated when they arrived at the friend's house, he saw his cousin Salvador TORRES
 (refer to Border Patrol Event KIN2003000020) was there waiting because he was going to be
 crossing ALEMAN's husband (Ernesto ESTRADA-Alcantar) through the checkpoint an hour
 after ALONZO crossed ALEMAN. ALONZO stated a black pickup truck arrived with
 ESTRADA and an unknown male driver pulled up to them. ALONZO stated his cousin
 TORRES went up to the pickup, then came back and told ALONZO, "I got paid and I'm
 lea';~g.'' ALQNZO said he did not know where his cousin took ESTupA becau~e he was
 supposed to leave an hour after him.

   ~ONZQ stated thes~e. unkn~Wll tnale driver the11 broµght ALEMAN. ~ONZO sta~ed
·. ALEMAJ'f got into the vehicle.and that CHAPMAN went to talk to the Ullkno:w.n male driver . .
 . ALONZO stated the man told CHAPMAN they were supposed to drop j\.LEM.t\N        off    at the
                                                                                                       . .. . •.·:
                                                                                                          _




   nearest W.al-1-ia.rt in Kingsville, Texas. A.LONZO, CHAP~, a.pd ALEMAN all.then got into
   the yehide anc:i they proceeded to drive north. During the drive, ALONZO talked to ALEMAN
   and confirmed she was an illegal alien. After being arr6sted and then transported to the . .  .
   Kingsville Border Patrol station, ALONZO stated CHAPMAN handed him $200 the male driver
   had given her to use for snacks. ALONZO said he was unaware of the money and believed the
   vehicle would be the only payment.

 MATERIAL WITNESS STATEMENT: (Veronica ALEMAN-Lopez)

 Having crossed illegally into the United States on January 8, 2020, ALEMAN stated she and her
 boyfriend ESTRADA wished to travel further north into the country to find work. A friend
 helped put her in contact with a smuggler who picked ALEMAN and ESTRADA up at their
 apartment and took them to his house. ALEMAN stated ESTRADA paid the smuggler $4,700 as
 a first payment and the rest would be paid when they crossed the checkpoint. The smuggler also
 told her common questions Border Patrol Agents would ask as well as the answers she would
 need to give. The smuggler told ALEMAN that she and ESTRADA would be crossed in
 separate vehicles. The smuggler took ALEMAN to an unknown house where she saw the three
 subjects (CHAPMAN, ALONZO, and TORRES) who would be transporting them through the
 checkpoint. ALEMAN stated the original smuggler talked to each of these subjects and paid
 them an unknown amount of money. The smuggler told ESTRADA to get into the pickup with
 TORRES while she got into the vehicle with CHAPMAN and ALONZO. While driving,

                                                                                         Page 2 of 3
     Case 2:20-mj-00849 Document 1 Filed on 03/07/20 in TXSD Page 4 of 4




ALEMAN stated ALONZO went over the questions that agents would ask her, but mainly spoke
English with CHAPMAN. ALEMAN was able to positively identify TORRES , CHAPMAN,
and ALONZO via photo line-up.

DISPOSITION:

The facts of this case were presented to Assistant United States Attorney Office who accepted
Armando ALONZO Jr. and Krystal Marie CHAPMAN for prosecution of 8 USC 1324, Alien
Smuggling. Veronica ALEMAN-Lopez will be held as a Material Witness.




                                                                                ames 0.Jewen
                                                                            Border Patrol Agent




                                                                                      Page 3 of 3
